Affirm in part and Reverse in part; Opinion Filed April 27, 2020.




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-00673-CV

  MICHAEL WEBB, INDIVIDUALLY, AND AS REPRESENTATIVE OF
      THE ESTATE OF WAYNE WEBB, DECEASED, AND AS
    REPRESENTATIVE OF THE ESTATE OF ROSEMARY WEBB,
            DECEASED, AND DAVID WEBB, Appellants
                            V.
 ALFRED W. ELLIS AND SOMMERMAN & QUESADA, L.L.P., Appellees

               On Appeal from the 134th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-17-04251

                        MEMORANDUM OPINION
                  Before Justices Schenck, Osborne, and Reichek
                           Opinion by Justice Schenck
      Michael Webb, Individually and as Representatives of the Estates of Wayne

and Rosemary Webb, Deceased, and David Webb (collectively, the “Webbs”)

appeal a take-nothing summary judgment on their claims against their former

attorney, Alfred W. Ellis, and the law firm of Sommerman & Quesada, L.L.P.

(collectively the “Attorneys”). In three issues, the Webbs claim the trial court erred

in granting the Attorneys summary judgment on the Webbs’ negligence and

Deceptive Trade Practices Act (“DTPA”) claims. The Webbs do not challenge the
trial court’s ruling on their gross negligence claim. For the reasons that follow, we

affirm the trial court’s judgment as to the Webbs’ DTPA claim, reverse the trial

court’s judgment as to the Webbs’ negligence claims, and remand this case to the

trial court for further proceedings consistent with this opinion. Because all issues

are settled in law, we issue this memorandum opinion. TEX. R. APP. P. 47.4.

                    FACTUAL AND PROCEDURAL BACKGROUND

      On December 10, 2009, Wayne and Rosemary Webbs’ home burned to the

ground after a fire started in the laundry room. Wayne was able to escape the fire,

but Rosemary was unable to do so and died from smoke inhalation. The fire

department concluded the fire started on or near the clothes dryer, but was unable to

determine the specific source of ignition.

      In April 2010, Wayne and his sons, Michael and David, retained Ellis and his

law firm to represent them in connection with Rosemary’s death and the property

damage occasioned by the fire. They agreed to a contingency fee arrangement

whereby the Attorneys would retain forty percent of any settlement or judgment

achieved by way of the representation. On behalf of the Webbs, the Attorneys filed

a product liability suit against Fisher & Paykel Appliances, Inc., the manufacturer of

the dryer, asserting claims of design defect, marketing defect, breach of express and

implied warranties, and general negligence. The Webbs sought pain, suffering, and

mental anguish damages on behalf of Rosemary’s estate by survival action,

pecuniary losses, mental anguish, and loss of consortium damages on behalf of
                                         –2–
Wayne, Michael, and David by wrongful death action, and property damages for the

destruction of the Webbs’ home and its contents.

      The Attorneys retained Stuart Brozgold, an International Association of

Investigators and Certified Fire Investigator, and Derek Geer, a Professional

Engineer from Rimkus Consulting Group, Inc., (collectively the “Rimkus Experts”)

to determine the origin and cause of the fire. On January 11, 2011, the Rimkus

Experts provided an “Interim Report of Findings,” reaching three preliminary

conclusions: (1) the fire originated from the dryer, (2) the building’s fixed electrical

system was examined and eliminated as an ignition factor, and (3) the washing

machine and water heater were examined and eliminated as ignition factors. The

Rimkus Experts recommended a further examination of the dryer to determine the

specific cause of ignition. In a following report, issued in February 2013, Geer

reached ten conclusions, all of which relied on lint within the dryer being the first

fuel of the fire. As to possible ignition sources, Geer identified a bearing assembly

failure and the dryer’s gas blower. While the Rimkus Experts identified possible

defects within the dryer, in their February report, they did not opine those defects

were causes of the fire within a reasonable degree of scientific certainty. See Mack

Trucks, Inc. v. Tamez, 206 S.W.3d 572, 582–83 (Tex. 2006). Thereafter, the Rimkus

Experts supplemented the February 2013 report and identified 3 hypothetical causes

of the fire (1) the failed bearing hypothetical, which opined that the bearing assembly

inside the dryer may have failed, generating heat from friction and igniting lint that
                                          –3–
may have been inside the dryer; (2) the direct contact hypothetical, which opined

that enough lint may have gotten inside the burner box itself, come into direct contact

with the dryer’s gas flame and ignited other lint outside the burner box; and (3) the

burner box convection hypothetical, which opined that enough lint may have come

into contact with the double walled steel box enclosing the gas burner inside the

dryer, and the box may have gotten hot enough to ignite lint that may have been

inside the dryer cabinet. These three hypothetical opinions were contingent upon

lint build-up in the dryer itself.

       Fisher & Paykel moved to strike the Rimkus Experts and filed traditional and

no-evidence motions for summary judgment. The Attorneys hired other counsel to

work with Geer in preparing an affidavit in response to Fisher & Paykel’s motions.

In that affidavit, Geer identified two specific design defects within the dryer and

found that such defects had more likely than not caused the fire. In addition, Geer

identified safer alternative designs. See Gen. Motors Corp. v. Sanchez, 997 S.W.2d
584, 588 (Tex. 1999) (plaintiff must prove that there is a safer alternative design to

recover under a design defect theory). The trial court denied Fisher & Paykel’s

motions.

       The parties attended mediation during which Fisher & Paykel’s counsel stated

the Webbs faced problems with the causation element of their claims. This caused

Michael Webb to ask Ellis if it would be necessary to retain additional experts to

address these alleged problems. Ellis responded that they had all the experts they
                                         –4–
needed. The parties did not settle at the mediation, and the case proceeded towards

trial.

         On April 16, 2015, eleven days before trial was scheduled to commence, Ellis

sent the Webbs an email requesting an immediate in-person conference, stating

         We cannot win an appeal because no expert can testify as to the cause
         of the fire and without that we don’t stand a chance. I wish it were
         different but unfortunately the law is not on our side.

In a separate email, Ellis urged the Webbs to accept a settlement offer because

“MOST IMPORTANTLY [they] would have almost no chance of winning an appeal

. . . should [they] win the trial.” The Webbs settled their claims against Fisher &

Paykel for $800,000.       Pursuant to the contingency fee agreement, the Webbs

received $480,000 of the settlement proceeds and the Attorneys received $320,000.

         After settling their claims against Fisher & Paykel, the Webbs still wanted to

know what actually caused the fire. They contacted Forensic Action Services and

retained James M. Huzdovich, Ph.D., Professional Engineer, Certified Fire and

Explosion Investigator, to review and investigate the materials accumulated during

the underlying case. After doing so, Huzdovich concluded that a manufacturing

defect within the gas valve of the dryer had caused the fire. White-Rogers, a

subsidiary of Emerson Electric Co., manufactured the valve.




                                          –5–
         On April 11, 2017, the Webbs filed this legal malpractice suit.1 In their

original petition, the Webbs asserted claims of negligence, gross negligence, breach

of fiduciary duty,2 and violation of the DTPA. The gravamen of the Webbs’ initial

negligence claim (“Track One negligence claim”) was an assertion the Attorneys

breached their duty by failing to retain an expert or experts who could identify a

design or manufacturing defect to prove their product liability case. This assertion

stemmed from Ellis’s April 16, 2015 email concerning the lack of an expert to prove

causation. Thereafter, during the pendency of this case, Ellis claimed his April 16

email was inartfully drawn and that he did not mean that the Webbs could not win

on appeal because no expert could testify as to the cause of the fire, but rather was

meant to convey that the Webbs could not win on appeal because, per the Attorneys,

Texas appellate courts disfavor personal injury cases generally and would likely

overturn an award. Despite any best evidence implications of Ellis’s explanation of

his intended communication, the Webbs amended their petition to add an alternative

negligence theory (“Track Two negligence claim”) claiming the Attorneys beached

their duty by representing to the Webbs they would not be able to prove causation

when they could, and by encouraging them to settle rather than try their case.




   1
       During the pendency of the case, Wayne passed away and his estate became a party to the suit.
   2
       The Webbs later nonsuited their breach of fiduciary duty claim.

                                                   –6–
        On December 14, 2018, the Attorneys filed a no-evidence motion for

summary judgment on appellants’ negligence, gross negligence, and DTPA claims

and a traditional motion for partial summary judgment on the Webbs’ DTPA claim

asserting that claim is barred by the anti-fracturing rule and is exempt from DTPA

liability. The Attorneys also filed a motion to exclude Huzdovich’s testimony. On

March 1, 2019, the Attorneys filed objections to and a motion to strike the Webbs’

summary judgment evidence. On March 4, the trial court heard arguments regarding

the Attorneys’ motion to exclude Huzdovich’s testimony and the next day arguments

regarding the motions for summary judgment. The trial court did not rule on the

motion to exclude or the objections or the motion to strike, but granted the motions

for summary judgment without stating the grounds upon which they were granted.

This appeal followed.

                                     DISCUSSION

        The function of summary judgment is not to deprive a litigant of its right to a

full hearing on the merits of any real issue of fact, but to eliminate patently

unmeritorious claims and untenable defenses. Murphy v. Gruber, 241 S.W.3d 689,

692 (Tex. App.—Dallas 2007, pet. denied).

   I.      Negligence Claims

        In their first two issues, the Webbs challenge the no-evidence summary

judgment on their negligence claims. The purpose of a no-evidence motion for

summary judgment is to pierce the pleadings and assess the proof in order to
                                          –7–
determine whether there is a genuine need for trial. Jose Fuentes Co., Inc. v. Alfaro,

418 S.W.3d 280, 285 (Tex. App.—Dallas 2013, pet. denied). A movant seeking

a no-evidence summary judgment need only allege that there is no evidence of an

essential element of a claim on which a nonmovant would have the burden of proof

at trial. TEX. R. CIV. P. 166a(i); Sw. Elec. Power Co. v. Grant, 73 S.W.3d 211, 215

(Tex. 2002). Once that occurs, the burden shifts to the nonmovant to bring forth

evidence that raises a fact issue on the challenged elements. TEX. R. CIV. P. 166a(i).

The nonmovant will defeat a no-evidence motion by presenting more than a scintilla

of evidence to raise a genuine issue of material fact. Id. More than a scintilla of

evidence exists when the evidence rises to a level that would enable fair-minded

people to differ in their conclusions. Burroughs Wellcome Co. v. Crye, 907 S.W.2d
497, 499 (Tex. 1995). The non-movant need not marshal evidence, but may point

out evidence that raises a fact issue on the challenged elements. Johnson v. Brewer

& Pritchard, P.C., 73 S.W.3d 193, 207 (Tex. 2002).

      A no-evidence summary judgment is the equivalent to a pretrial directed

verdict, and in reviewing the granting of a no-evidence summary judgment, this

Court applies the same legal sufficiency standard as applied in reviewing directed

verdicts. Merriman v. XTO Energy, Inc., 407 S.W.3d 244, 248 (Tex. 2013). We

will thus sustain a no-evidence summary judgment when (a) there is a complete

absence of evidence of a vital fact, (b) the court is barred by rules of law or of

evidence from giving weight to the only evidence offered to prove a vital fact, (c)
                                         –8–
the evidence offered to prove a vital fact is no more than a mere scintilla, or (d) the

evidence conclusively establishes the opposite of the vital fact. City of Keller v.

Wilson, 168 S.W.3d 802, 810 (Tex. 2005).

      A. Applicable Law

      To prevail on a legal malpractice claim, a plaintiff must show that (1) the

attorney owed the plaintiff a duty, (2) the attorney breached that duty, (3) the breach

proximately caused the plaintiff’s injuries, and (4) damages. Alexander v. Turtur &

Assocs., Inc., 146 S.W.3d 113, 117 (Tex. 2004). If a legal malpractice case arises

from prior litigation, a plaintiff must prove that he would have obtained a more

favorable result in the underlying litigation had the attorney conformed to the proper

standard of care. Elizondo v. Krist, 415 S.W.3d 259, 263 (Tex. 2013). The

traditional means of resolving what should have happened is to recreate the

underlying case. Rogers v. Zanetti, 518 S.W.3d 394, 401 (Tex. 2017). This re-

creation is typically referred to as the “suit-within-a-suit” and is the accepted and

traditional means of resolving the issues involved in the underlying proceedings in

a legal malpractice action. Id. Where proof of the underlying claims would have

required expert testimony, that same testimony is necessary to prove the suit-within-

a-suit in the malpractice action. Kelly & Witherspoon, LLP v. Hooper, 401 S.W.3d
841, 849 (Tex. App.—Dallas 2013, no pet.). In addition to proving and obtaining

findings as to the amount of damages suffered, the plaintiff must prove the damages

would have been collectible if the underlying case had been properly prosecuted.
                                         –9–
Akin, Gump, Strauss, Hauer & Feld, L.L.P. v. Nat’l Dev. & Research Corp., 299
S.W.3d 106, 109 (Tex. 2009).

      The suit-within-a-suit implicated by both of the Webbs’ negligence claims is

a product liability suit. In the case of the Webbs’ Track One negligence claim, it

involves a hypothetical suit against White-Rogers on a manufacturing defect theory.

In the case of the Webbs’ Track Two negligence claim, it relates to the Webbs’ suit

against Fisher & Paykel on a design defect theory.

      A manufacturer is strictly liable for a plaintiff’s injuries associated with an

unreasonably dangerous product if the plaintiff proves the product was defective

when it left the hands of the manufacturer or supplier and that the defect was a

producing cause of the plaintiff’s injuries. See Firestone Steel Prods. Co. v. Barajas,

927 S.W.2d 608, 613 (Tex. 1996); Ford Motor Co. v. Ridgway, 135 S.W.3d 598,

600 (Tex. 2004); Carpenter v. Campbell Hausfeld Co., No. 01-13-00075-CV, 2014
WL 1267008, at *5 (Tex. App.—Houston [1st Dist.] 2014, no pet.) (mem. op.). A

manufacturing defect exists when a product deviates, in its construction or quality,

from the specifications or planned output in a manner that renders it unreasonably

dangerous. Id. A design defect exists if a safer alternative design exists and the

existing defect in the design was a producing cause of personal injury, property

damage or death. Sipes v. Gen. Motors Corp., 946 S.W.2d 143, 156 (Tex. App.—

Texarkana 1997, writ denied).



                                        –10–
      Both direct and circumstantial evidence may be used to establish the existence

of a defect and its presence at the time the product left the manufacturer or supplier.

See Ridgway, 125 S.W.3d at 600; Carpenter, 2014 WL 1267008, at *5. Thus, more

than a scintilla of evidence necessary to avoid summary judgment on a design or

manufacturing defects claim can be supplied through direct evidence, circumstantial

evidence, or a combination of both. See Shaun T. Mian Corp. v. Hewlett-Packard

Co., 237 S.W.3d 851, 858, 862 (Tex. App.—Dallas 2007, pet. denied).

      B. Track One Negligence Claim

      In their first issue, the Webbs assert the trial court erred in granting the

Attorneys’ summary judgment on their Track One negligence claim, asserting the

Attorneys failed to retain experts necessary to support their claim against Fisher &

Paykel. As to this claim, the Attorneys asserted the Webbs had no evidence to

establish the essential elements of proximate cause, including suit-within-a-suit

causation, collectability, and damages. They did not allege a lack of evidence to

support a finding of a duty and breach thereof.

      In response to the Attorneys’ no-evidence motion for summary judgment on

their Track One negligence claim, the Webbs relied upon the testimony of Michael

Webb, their expert Huzdovich, homebuilder Mel Pollock, legal malpractice expert

Kelly Stephens, and Huzdovich’s expert reports.

             1. Product Defect



                                        –11–
         The Webbs relied on Huzdovich to establish a product defect to support a

hypothetical claim against White-Rodgers under their Track One negligence theory.

The Webbs presented evidence of Huzdovich’s credentials and qualifications to

conduct forensic engineering investigations and fire investigations in order to opine

with reasonable scientific certainty as to the proximate or producing cause of the fire

event.     The Webbs also presented Huzdovich’s expert reports and his sworn

statements concerning his investigation of the fire and determination of the cause of

the fire. At the time of his investigation, Huzdovich had 16 years of fire investigation

experience. Huzdovich began his investigation by speaking with Wayne Webb, who

reported the presence of flames three feet high coming from the dryer before the

smoke detector alarm sounded, and gaining custody of selected evidence collected

from the fire scene by the Rimkus Experts.          Huzdovich’s report detailed the

documents he reviewed prior to formulating conclusions in this case, and explained

the construction of the dryer. He explained that through forensic investigation,

analysis, and testing; and utilization of his experience and the National Fire

Protection Association 921 (Guide for Fire and Explosion Investigations); and

following the Failure Mode and Effects Analysis (“FMEA”), he was able to develop

an opinion on the cause of the fire at issue.

         He explained that heat damage patterns and vectors analysis led him to

investigate the gas burner assembly, which Huzdovich removed for evaluation.

Huzdovich conducted both non-destructive (air pressurization and x-ray) and
                                         –12–
destructive testing of the gas burner assembly and valve. Through these tests, he

discovered that the valve leaked. He explained that the sequential fastener tightening

sequences in assembling the valve caused a stress in the valve body cover plate and

the plunger housing guide tubes that resulted in the loss of close operating tolerances

of the plungers necessary to maintain a seal. This stress and the resulting loss of

close operating tolerances caused a reduction in the seating pressure in both of the

valves, eventually causing them to leak.

       Huzdovich further explained that the presence of a raised metal gouge in the

inlet booster plunger, within a reasonable scientific certainty, resulted in an

additional loss of operating tolerance in the inlet booster valve, making it more

susceptible to leaking. He concluded this manufacturing defect in the White-

Rodgers valve was a producing and proximate cause of the fire event. Huzdovich

stated the manufacturing defect more likely than not deviated from the specifications

of the manufacturer since the cover plate should have been tightened properly and

the solenoid plunger guide tube should not have had noticeable gouges at the time

the dryer left the manufacturer.            Huzdovich further stated that he considered

alternative causes of the fire event, including a lint fire and electrical fire, and they

were eliminated due to a lack of supporting evidence and presence of disconfirming

evidence.3 As to fuel for the fire, Huzdovich concluded, given Wayne’s report of a


   3
      Huzdovich explained that the FMEA eliminated the lint removal system failure and the drum bearing
failure as a cause of the fire and pointed to the gas valve leak.
                                                –13–
loud pop and crackling sound within seconds of hearing the smoke detector and

seeing three foot flames, that the dryer released fugitive gas into the dryer enclosure

and then was ignited by the dryer’s igniter, causing the fire event. We conclude this

evidence is more than a mere scintilla to establish a case-within-a-case on a

hypothetical claim against White-Rodgers on a manufacturing defect theory. See

Whirlpool Corp. v. Camacho, 298 S.W.3d 631 (Tex. 2009) (addressing legal

sufficiency of evidence of defect); E.I. du Pont de Nemours & Co., Inc. v. Robinson,

923 S.W.2d 549 (Tex. 1995) (outlining factors a court may consider in making

threshold determination of admissibility).

             2. Existence of Defect when the Product Left the Manufacturer

      As stated supra, both direct and circumstantial evidence may be used to

establish a defect existed at the time the product left the manufacturer. See Ridgway,
135 S.W.3d at 600. For circumstantial evidence to support such an inference, it must

do more than raise the possibility the defective condition could have existed when it

left the manufacturer. Hewlett-Packard, 237 S.W.3d at 863. It must provide a

reasonable basis for concluding the defective condition did not arise subsequent to

the manufacturer’s exercise of control over the product. Id. Sometimes this basis

can be provided by evidence of the age of the product and its history of usage up to

the time of failure. Id. The age and use of a product during the time intervening

between its purchase and malfunction will tend to support or defeat the

circumstantial weight of the malfunction as proof of the original defect. Id. New or
                                        –14–
nearly new products typically have not been modified or repaired. Id. Thus, an

inference of original product defect may be warranted from the malfunction of a

relatively new or sealed product. See, e.g., Darryl v. Ford Motor Co., 440 S.W.2d
630, 632 (Tex. 1969) (three-month-old truck with 600 to 700 miles and no repairs);

Sipes v. Gen. Motors Corp., 946 SW.2d 143, 155 (Tex. App.—Texarkana 1997, writ

denied) (sealed airbag system in new car).

      The evidence presented below showed that Wayne Webb purchased the dryer

in October 2008. The fire occurred on December 10, 2009. Thus, the dryer was a

little more than a year old when the fire occurred. The dryer contained the valve

Huzdovich determined was defective. While other parts had been replaced in the

dryer, the valve was not the subject of any repair or replacement. In addition,

Huzdovich established the noticeable gouges present in the valve’s inlet booster

plunger clearly should not have been present and opined that the gouges existed at

the time of the gas valve assembly and could not have come from operation of the

booster valve. This is more than a scintilla of evidence from which an inference may

be drawn to conclude that the valve was defective at the time it left the manufacturer.

             3. Damages

      In addition to establishing the Webbs would have litigated the underlying case

to a jury had the Attorneys retained an expert or experts that were able to establish

causation, Michael Webb testified as to the damages the Webbs suffered as a result

of the fire. In particular, Michael Webb testified regarding personal property lost in
                                        –15–
the fire, rental income lost due to the fire, and the loss of Rosemary’s Social Security

and retirement benefits. More particularly, Michael stated that he personally assisted

in going through a list of personal property lost as a result of the fire and valuing that

property and that the value of that property was approximately $506,097.40 in 2015

and approximately $591,372.77 in 2018. He explained that, due to the fire, he and

his father had to move into a rental property the family owned. Prior to the fire, the

rental property generated rent of $1,000 per month. Thus, from December 2009

through December 2018, the family had lost $120,000 in rental income.

      Michael also established Rosemary received approximately $3,000 per month

in retirement benefits and $400 per month in Social Security benefits. Records of

those payments were attached to Michael’s affidavit. The Webbs’ legal malpractice

expert, Stephens, using Social Security Actuarial Life Tables for a woman

Rosemary’s age when she passed away (age 86), testified she had a life expectancy

of an additional 6.53 years.

      The Webbs also presented the affidavit of Mel Pollock, a homebuilder in the

Dallas area, in which he testified regarding the costs and expenses that would be

required to rebuild the Webbs’ home.             He concluded the cost would be

approximately $1,497,565. Attached to Pollock’s affidavit, was a floor plan of the

Webbs’ home and an itemization of the cost estimates.

      Kelly Stephens opined that a jury verdict in Dallas County in the underlying

case would more likely than not far exceed $1 million (in the range of $1.5 million
                                          –16–
to $2 million) for the death of Rosemary alone. In reaching this conclusion, Stephens

relied on his professional experience of over thirty years as a general practitioner in

a variety of legal areas, including product liability and legal malpractice cases, as

well as the work of consulting experts Gregory Deans (experienced wrongful death

product liability attorney) and Clayton Bailey (experienced appellate attorney), and

review of numerous jury verdicts for product liability cases tried to verdict in Dallas

County, evidence of which was included in the summary judgment record. We

conclude this evidence is more than a mere scintilla of evidence of the damages

suffered by the Webbs as a result of the fire and establishes the Webbs would have

obtained a more favorable verdict than the settlement had the case been properly

handled.4 See Elizondo, 415 S.W.2d at 263.

               4. Collectability of Judgment

       As to the collectability of a judgment against White-Rodgers, the Webbs

presented their legal malpractice expert Stephen’s testimony that, more likely than

not, a judgment in excess of $3 million against White-Rodgers was collectible at the

time a judgment in the underlying case would have been final. In reaching this

conclusion, Stephens relied on the 2015 Annual Report of Emerson Electric Co.

(White-Rodger’s parent company), Emerson’s SEC Form 10-K for 1999, and

Emerson’s Dun & Bradstreet report.


   4
     In fact, the Attorneys agreed that with legally-sufficient expert testimony, the Webbs could have
recovered as much as $3 million from a jury for their product liability claims.
                                               –17–
      The Attorneys urge the contrary, of course, and rely on Akin, Gump, Strauss,

Hauer & Feld, L.L.P. v. National Development & Research Corp. to argue evidence

of Emerson’s financial condition is legally insufficient to establish the collectability

of a judgment against White-Rodgers. 299 S.W.3d 106, 115–17 (Tex. 2009). Akin

Gump is distinguishable from this case because there the plaintiff offered the balance

sheet of a subsidiary to show collectability of a judgment against the parent

company, and the balance sheet contained negative statements regarding the

subsidiary’s financial condition. Id. Moreover, in Akin Gump, the court held that

collectability of a judgment may be shown in a number of ways. Id. at 114.

Generally, the amount of an underlying judgment that would have been collectible

is the greater of either (1) the fair market value of the underlying defendant’s net

assets that would have been subject to legal process for satisfaction of the judgment

as of the date the first judgment was signed or at some point thereafter, or (2) the

amount that would have been paid on the judgment by the defendant or another, such

as a guarantor or insurer. Id. The court did not state that any specific type of

evidence is necessary to make this showing. Kelley/Witherspoon, LLP v. Armstrong

Int’l Servs., Inc., No. 05-14-00130-CV, 2015 WL 4524290, at *3 (Tex. App.—

Dallas July 27, 2015, pet. denied) (mem. op.).

      Here, the summary judgment record contains more than just information

concerning the financial health of Emerson. The record also includes a drawing and

summary of the characteristics of the valve identified by Huzdovich and identifying
                                         –18–
White-Rodgers and Emerson Climate Technologies in connection therewith and

that, unlike the financials at issue in Akin Gump, Emerson’s 2015 Annual Report

sets forth financial information concerning Emerson Climate Technologies,

including sales of $4.0 billion in 2015, yielding net earnings of $698 million. We

conclude this evidence is more than a mere scintilla establishing the Webbs would

have been able to collect a judgment on the hypothetical claim against White-

Rodgers.

            5. Causation – Legal Malpractice Claim

      As stated supra, the Attorneys did not assert a lack of evidence to establish

they breached a duty. Whether a lawyer’s negligent conduct is the cause in fact of

the client’s claimed injury requires an examination of the hypothetical alternative:

What should have happened if the lawyer had not been negligent? Zanetti, 518
S.W.3d at 411.

      Stephens, the Webbs’ legal malpractice expert, testified the Attorneys should

have utilized an expert like Huzdovich to satisfy the required elements and present

the underlying case to the jury. As stated supra, the Webbs produced more than a

scintilla of evidence to establish a case-within-a-case. In addition, the Webbs

produced evidence that had the hypothetical case been litigated, the Webbs would

have received a verdict that was more favorable than the settlement they accepted.

Accordingly, the Webbs produced more than a scintilla of evidence the Attorney’s

conduct caused them to suffer damages equal to the difference between the damages
                                       –19–
that would have been awarded in the hypothetical case and the amount they settled

for.

       We sustain the Webbs’ first issue.

       C. Track Two Negligence Claim

       In their second issue, the Webbs assert the trial court erred in granting the

Attorneys summary judgment on their Track Two negligence claim—asserting if the

Attorneys in fact retained sufficient experts to prove causation, the Attorneys were

negligent in advising the Webbs to settle their claim against Fisher & Paykel rather

than try the case—the Attorneys asserted the Webbs had no evidence to establish the

essential elements of proximate cause, including suit-within-a-suit causation, and

damages. Again, they did not assert a lack of evidence concerning the existence of

a duty and breach.

       In response to the Attorneys’ no-evidence motion on their Track Two

negligence claim, the Webbs relied on the deposition and/or affidavit testimony of

Ellis, the Attorneys’ engineering expert Gregory Schober, Geer, the Attorneys’ legal

malpractice expert Lewis Sifford, and the Webbs’ legal malpractice expert.

       1. Product Defect

       The Attorneys’ engineering expert, Schober, testified that there was a

scientific basis for Geer’s failed bearing hypothesis and found that Geer’s direct

contact and burner box convection ignition theories to be reasonable, thoughtful, and

reliable expert testimony on causation. Schober further testified that Geer was
                                       –20–
qualified to testify on the origin and cause of the fire, that he agreed with Geer’s

conclusion that the failed bearing assembly ignited lint, causing the fire, and that

Geer followed the Guide for Fire and Explosion Investigations. Thus, through

Schober, the Webbs presented more than a scintilla of evidence that Geer was

competent to provide expert testimony concerning a design defect and that his

opinions were legally sufficient to support the Webbs’ claim against Fisher &

Paykel. See Camacho, 298 S.W.3d 631; Robinson, 923 S.W.3d 549.

      In addition to Schober’s testimony, the Webbs presented deposition testimony

from Ellis and Sifford and the affidavit of Geer. Ellis testified his comment

concerning not being able to prevail on appeal was, despite the language in the email,

actually unrelated to the retained experts and that Geer’s opinions were not the

problem, rather it was his perception that the appellate court would take away a jury

verdict due to their disfavor of personal injury claims. Sifford opined that Geer’s

testimony was admissible under Texas law, acknowledged that the trial court denied

Fisher & Paykel’s motion to strike Geer in the underlying case, in which they

challenged the legal sufficiency of Geer’s opinions, and indicated that he did not

disagree with the trial court’s ruling on the motion, thus conceding the legal

sufficiency of Geer’s opinions.

      In his affidavit, Geer set forth his qualifications to conduct forensic and

mechanical investigations post-fire to determine if defects within electrical systems

or appliances contributed to the cause of a fire. In addition, he set forth his
                                        –21–
methodology and described the design and workings of the dryer. Geer then

discussed in detail the defects in the lint filtration collection system and the bearing

assembly.5 He concluded that to a reasonable degree of scientific certainty one or

both of the defects ignited the fire and discussed his convection and burner box

theories. Finally, Geer addressed alternative designs and stated that a majority of

dryers have flat lint screens that have no mechanical scraping mechanism applying

frictional and physical force to the screen, like the Fisher & Paykel dryer, and there

are bearing assemblies that do not depend as heavily on the technical complexity of

the oil impregnated brass bearing assembly. We conclude this evidence is more than

a mere scintilla to establish the existence of a design defect that was a producing

cause of the fire to satisfy the suit-within-a-suit requirement for the Webbs’ Track

Two negligence claim.6

        The Attorneys contend that in addition to proving the case-within-a-case

causation, the Webbs had to establish the verdict would have been upheld on appeal



    5
       We acknowledge that Huzdovich and Geer have different opinions concerning the defect that caused
the fire and that at this juncture the Webbs rely on both to support their alternative claims. If both negligence
theories are presented at trial, the jury will determine whose opinion, if either, it finds credible. See Creech
v. Columbia Med. Ctr. Of Las Colinas Subsidiary, L.P., 411 S.W.3d 1, 15 (Tex. App.—Dallas 2013, no
pet.) (“It is particularly within the jury’s province to weigh opinion evidence and the judgment of experts.”).
    6
      While the Webbs also pleaded breaches of warranties, and marketing defect in the underlying case,
they concede that they did not argue any of those claims in their response to the Attorneys’ no-evidence
motion for summary judgment. They relied solely on their design defect theory in responding to the
Attorneys’ motion as to their Track Two negligence claim. Thus, the Attorneys’ complaint concerning the
Webbs’ failure to mention and provide evidence concerning a breach of warranty and marketing defect are
of no consequence here.


                                                     –22–
because they are complaining about his advice concerning success on appeal. In

doing so they rely on an appellate legal malpractice case.            See Millhouse v.

Wiesenthal, 775 S.W.2d 626 (Tex. 1989). The Webbs are not complaining about an

attorney’s professional negligence in handling an appeal, thus, Millhouse is

distinguishable from the current case. Nevertheless, the legal standards governing

the sufficiency of the evidence are the same in the trial court and the appellate courts,

and the Attorneys’ perception that appellate courts disfavor product liability cases is

unsupportable and inconsequential to our analysis here.

      2. Existence of a Defect when the Product Left the Manufacturer

      As noted supra, the record establishes the dryer was barely more than a year

old at the time of the fire. The record further establishes that, before the fire, the

dryer was serviced and a bearing and idler pulley and drum belt tensioner were

replaced. We note that one of the defects identified by Geer was a bearing assembly,

which may have nothing to do with the replaced bearing. Given the relative age of

the dryer and the fact that the dryer has several bearings, we conclude there is more

than a scintilla of evidence from which an inference may be drawn to conclude that

the bearing assembly identified by Geer was the original bearing assembly and was

defective at the time it left the manufacturer. Hewlett-Packard, 237 S.W.3d at 863.

      3. Damages

      The claimed damages under the Webbs’ Track Two negligence claim are

identical to their Track One negligence claim. As stated supra, the Webbs produced
                                         –23–
more than a scintilla of evidence concerning the damages they suffered as a result of

the fire.

       4. Causation

       The Webbs’ legal malpractice expert, Stephens, testified that he is familiar

with the standard of care of investigating, proving, working up, prosecuting,

litigating, and arguing a case to a jury, including product liability cases. Stephens

testified that, if Geer’s opinions met the applicable legal standards, which we

conclude the Webbs presented evidence they do, a reasonably prudent attorney in

Ellis’s position would have litigated the underlying case to a jury. Stephens further

testified that Ellis’s failure to do so was negligent and proximately caused damages

in the amount of the difference (discussed above) between the value of the Webbs’

settlement with Fisher & Paykel and the amount that would have been awarded at a

jury trial if the Webbs had been properly represented. Evidence of those damages is

discussed supra. We conclude the Webbs presented more than a scintilla of evidence

of causation and damages to defeat the Attorneys’ no-evidence challenge to their

Track Two negligence claim.

       We sustain the Webbs’ second issue.

       D. DTPA Claim

       In their third issue, the Webbs challenge the trial court’s grant of the

Attorneys’ traditional and no-evidence motions for summary judgment on their

DTPA claim.
                                       –24–
      When a party files both a traditional and no-evidence motion for summary

judgment, we must uphold the summary judgment if it can be sustained under either

method. Ketter v. ESC Med. Sys., Inc., 169 S.W.3d 791, 799 n.3 (Tex. App.–Dallas

2005, no pet.). Although when both no-evidence and traditional summary judgment

motions are filed we usually address the no-evidence motion first, see Ford Motor

Co. v. Ridgway, 135 S.W.3d 598, 600 (Tex. 2004), here we will review the propriety

of granting the traditional summary judgment as to the Webbs’ DTPA claim first

because it is dispositive. See TEX. R. APP. P. 47.1.

      A traditional summary judgment motion may be granted when “there is no

genuine issue as to any material fact and the moving party is entitled to judgment as

a matter of law.” TEX. R. CIV. P. 166a(c); Tex. Commerce Bank, N.A. v. Grizzle, 96
S.W.3d 240, 252 (Tex. 2002). To defeat a plaintiff’s cause of action on a traditional

motion for summary judgment, a defendant must either conclusively negate at least

one element of each of the plaintiff’s theories of recovery or conclusively establish

each element of an affirmative defense, thereby rebutting plaintiff’s claim. Pollard

v. Hanschen, 315 S.W.3d 636, 638 (Tex. App.—Dallas 2010, no pet.). A matter is

conclusively established if ordinary minds could not differ as to the conclusion to be

drawn from the evidence. Kastner v. Jenkens & Gilchrist, P.C., 231 S.W.3d 571,

577 (Tex. App.—Dallas 2007, no pet.). The court examines the entire record in light

most favorable to the non-movant. First United Pentecostal Church of Beaumont v.

Parker, 514 S.W.3d 214, 219 (Tex. 2017). When, as here, the trial court does not
                                        –25–
specify the grounds upon which the summary judgment was granted, this Court will

affirm the judgment if any of the theories advanced are meritorious. Kastner, 231
S.W.3d at 577.

        In support of their traditional motion for summary judgment, the Attorneys

argued that the Webbs’ DTPA claim should be dismissed because (1) it is nothing

more than an impermissible division or fracturing of the Webbs’ professional

negligence claims, and (2) the professional-services exemption bars liability in this

case.

        Professional negligence, or the failure to exercise ordinary care, includes

giving a client erroneous legal advice or otherwise improperly representing the

client. Newton v. Meade, 143 S.W.3d 571, 574 (Tex. App.—Dallas 2004, no pet.).

For example, a lawyer can commit professional negligence by giving an erroneous

legal opinion or erroneous advice, by delaying or failing to handle a matter entrusted

to the lawyer’s care, or by not using a lawyer’s ordinary care in preparing, managing,

and prosecuting a case. See, e.g., id.

        Texas courts do not allow plaintiffs to convert a duty in negligence into a

claim for fraud or violations of the DTPA. Won Pak v. Harris, 313 S.W.3d 454, 457

(Tex. App.—Dallas 2010, pet. denied).        For the anti-fracturing rule to apply,

however, the gravamen of appellants’ complaints must focus on the quality or

adequacy of the attorney’s representation. Murphy v. Gruber, 241 S.W.3d 689, 692–

93 (Tex. App.—Dallas 2007, pet. denied). Whether certain allegations asserted
                                         –26–
against an attorney and labeled as a violation of the DTPA is, in actual substance, a

claim for professional negligence is a question of law to be determined by the court.

Murphy, 241 S.W.3d at 692. To support additional causes of action, the court must

find that the underlying facts implicate independently actionable obligations or

duties. Beck v. Law Offices of Edwin J. (Ted) Terry Jr. P.C., 284 S.W.3d 416, 428

(Tex. App.—Austin 2009, no pet.). The Webbs’ DTPA claim asserts the Attorneys:

          falsely represented that they were prosecuting the Webbs’ wrongful
           death and survival case against Fisher & Paykel;

          failed to disclose that they did little investigation or discovery involving
           the causation of the fire;

          falsely represented that the Webbs’ case was being prosecuted when
           essentially no product liability experts were retained to prove causation;

          falsely represented that the Rimkus Experts could prove causation
           which they could not;

          failed to disclose that the Rimkus Experts could not prove that a defect
           within the dryer caused the fire after they issued their reports and were
           deposed;

          failed to disclose the Webbs’ case being subject to a probable directed
           verdict and/or not surviving an appeal was due to the Attorneys’
           mishaps;

          falsely represented at mediation that there were no problems with the
           Rimkus Experts proving causation and that the Webbs did not need to
           retain any additional experts;

          failed to timely disclose that the Attorneys allowed the expert
           designation deadline to lapse without retaining a product liability expert
           to prove causation;


                                        –27–
          falsely represented that the Attorneys’ were experts in personal injury
           and product liability cases and were experienced lawyers; and

          falsely represented after mediation that the Webbs’ case was going well
           and the Webbs had nothing to worry about.

      Each of these allegations complains about one or more of the following:

giving an erroneous legal opinion or erroneous advice, failing to give any advice or

opinion when legally obligated to do so, delaying or failing to handle a matter

entrusted to the attorney’s care by the client, and not using an attorney’s ordinary

care in preparing, managing, and presenting litigation that affects the clients’

interests. On this record, we conclude the Webbs’ DTPA claims are barred by the

anti-fracturing rule. See e.g., James v. Witherite, No. 05-17-00799-CV, 2018 WL
5869641, at *8 (Tex. App.—Dallas Nov. 9, 2018, no pet. (mem. op.). We overrule

the Webbs’ third issue.

                                   CONCLUSION

      We reverse the trial court’s summary judgment on the Webbs’ Track One and

Tract Two negligence claims and affirm the trial court’s summary judgment on the

Webbs’ DTPA claim. We remand this case to the trial court for proceedings

consistent with this opinion.




                                          /David J. Schenck/
                                          DAVID J. SCHENCK
190673F.P05                               JUSTICE
                                       –28–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

MICHAEL WEBB,                                  On Appeal from the 134th Judicial
INDIVIDUALLY, AND AS                           District Court, Dallas County, Texas
REPRESENTATIVE OF THE                          Trial Court Cause No. DC-17-04251.
ESTATE OF WAYNE WEBB,                          Opinion delivered by Justice
DECEASED, AND AS                               Schenck. Justices Osborne and
REPRESENTATIVE OF THE                          Reichek participating.
ESTATE OF ROSEMARY WEBB,
DECEASED, AND DAVID WEBB,
Appellants

No. 05-19-00673-CV           V.

ALFRED W. ELLIS AND
SOMMERMAN & QUESADA,
L.L.P., Appellees

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED in part and REVERSED in part. We REVERSE that portion
of the trial court’s judgment granting summary judgment in favor of appellees on
appellants’ negligence claims. In all other respects, the trial court's judgment is
AFFIRMED. We REMAND this cause to the trial court for further proceedings
consistent with this opinion.

      It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 27th day of April, 2020.




                                        –29–